Case 4:13-cr-40033-JPG Document 112 Filed 11/20/20 Page 1 of 6 Page ID #342




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                 Case No. 13–CR–40033–JPG–3

 ERIC L. KELLEMS,
 Defendant.

                         MEMORANDUM OPINION AND ORDER

       Before the Court is Eric L. Kellems’ Motion for Compassionate Release. (ECF No. 106).

His counsel, Julie Morian of the Office of the Federal Defender (“the FPD”), also moved to

withdraw from the case. (ECF No. 111). For the reasons below, the Court DENIES Kellems’

Motion for Compassionate Release and GRANTS the FPD’s Motion to Withdraw.

  I.   PROCEDURAL & FACTUAL HISTORY

       A. The Conviction

       In 2013, a federal grand jury in this District indicted Kellems for conspiring to manufacture

and distribute methamphetamine. (Superseding Indictment 1, ECF No. 1). He pleaded guilty six

months later, (Minute Entry 1, ECF No. 86); and the Court sentenced him to a 192-month term of

imprisonment, (Judgment 2, ECF No. 91). He is currently incarcerated at Federal Correctional

Institution (“FCI”) Elkton in Ohio. (Def.’s Mot. for Compassionate Release at 1).

       B. The Presentence Investigation Report

       Before sentencing, the Court considered the Presentence Investigation Report (“PSR”)

prepared by the U.S. Probation Office, which provided information about the nature and

circumstances of the offense and Kellems’ background. (See PSR 1, ECF No. 88).
Case 4:13-cr-40033-JPG Document 112 Filed 11/20/20 Page 2 of 6 Page ID #343




       According to the PSR, state law-enforcement officers discovered that Kellems and his wife

“regularly manufactured methamphetamine” and “routine [stole] items necessary for” its

production. (Id. at 3). “[T]hey hid their lab equipment behind a panel in the closet of a bathroom”

and “conducted cooks at their personal residence.” (Id. at 3–4). “[I]t was normal for them to go to

Wal-Mart, take tool boxes or plastic totes, and put smaller items inside them. . . . Kellems would

also place smaller items inside a 12-pack of soda or between a two-pack of cereal boxes.” (Id.

at 4). His wife too “would hide methamphetamine or whatever items she had in her vagina.” (Id.

at 5). A search warrant executed at Kellems’ residence revealed the extent of their operations:

Several “items used in the manufacture of methamphetamine” were hidden “inside a hollow wall

of a bathroom closet”; unknown liquids were housed in glass jars; and beakers sat on the kitchen

counter. Kellems’ wife later told officers that “she and Eric manufactured methamphetamine to

support their own addictions.” (Id. at 4). “Kellems’ children . . . also obtained pseudoephedrine for

their parents.” (Id. at 5). In less than a year, they turned over 70 grams of pseudoephedrine into

methamphetamine. (Id. at 5–6).

       Before committing this offense, Kellems pleaded guilty to at least eight other crimes from

1989 to 2007. (Id. at 8–11). This includes a 2000 conviction for possession of cocaine, a 2005

conviction for manufacturing methamphetamine, and a 2007 conviction for again manufacturing

methamphetamine (he was also found with a firearm). (Id.). He was arrested at least five other

times on suspicion of committing further crimes. (Id. at 13–14).

       C. Kellems’ Motion for Compassionate Release

       In 2020, Kellems moved for a sentence modification under 18 U.S.C. § 3582(c)(1)(A), also

called compassionate release. (Def.’s Mot. for Compassionate Release at 1). He contends that




                                              —2—
Case 4:13-cr-40033-JPG Document 112 Filed 11/20/20 Page 3 of 6 Page ID #344




serious medical conditions—“morbid obesity and severe internal health concerns”—make him

especially vulnerable to the COVID-19 virus. (Id. at 1).

          The COVID-19 virus, of course, is now a global pandemic. At FCI Elkton, five inmates

currently have COVID-19; 905 have recovered; and nine have died. Coronavirus, Bureau of

Prisons (last visited Nov. 20, 2020). 1 In brief, Kellems argues that his increased risk of

experiencing serious complications if he contracts COVID-19 is an extraordinary and compelling

reason warranting his release. (Def.’s Mot. for Compassionate Release at 1). He also states that

authorities at FCI Elkton were prepared to release him but ultimately decided otherwise. (Id.).

    II.   LAW & ANALYSIS

          The Court recognizes that compassionate release is appropriate for some defendants

considering the COVID-19 pandemic. Even so, the defendant bears the burden of showing not

only that he faces an increased from the virus, but also that incarceration is no longer necessary to

advance the purposes of punishment (i.e., justice, deterrence, incapacitation, and rehabilitation).

Kellems failed to meet that burden.

              A. Legal Standard

          District courts generally “may not modify a term of imprisonment once it has been

imposed . . . .” 18 U.S.C. § 3582(c). That said, an exception exists for when “extraordinary and

compelling reasons warrant such a reduction . . . .” Id. § 3582(c)(1)(A)(i). Even then, however, the

sentencing judge must still “consider[] the factors set forth in section 3553(a) to the extent that

they are applicable . . . .” Id. § 3582(c)(1)(A). The burden of proof rests on the defendant. See

United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352,

1356 (11th Cir. 2014).



1
          Available at https://www.bop.gov/coronavirus.


                                                     —3—
Case 4:13-cr-40033-JPG Document 112 Filed 11/20/20 Page 4 of 6 Page ID #345




       The § 3553(a) factors include:
                  (1)    the nature and circumstances of the offense and the history and
                         characteristic of the defendant;

                  (2)    the need for the sentence imposed—

                             (A)    to reflect the seriousness of the offense, to promote respect
                                    for the law, and to provide just punishment for the offense;

                             (B)    to afford adequate deterrence to criminal conduct;

                             (C)    to protect the public from further crimes of the defendant;
                                    and

                             (D)    to provide the defendant with needed educational or
                                    vocational training, medical care, or other correctional
                                    treatment in the most effective manner;

                  (3)    the kinds of sentences available;

                  (4)    the kinds of sentence and the sentencing range established for—

                             (A)    the applicable category of offense committed by the
                                    applicable category of defendant as set forth in the
                                    guidelines . . . or;

                             (B)    in the case of a violation of probation or supervised release,
                                    the applicable guidelines or policy statements issued by the
                                    Sentencing Commission . . .;

                  (5)    any pertinent policy statement—

                             (A)    issued by the Sentencing Commission . . .; and

                             (B)    that . . . is in effect on the date the defendant is sentenced[;]

                  (6)    the need to avoid unwarranted sentencing disparities among
                         defendants with similar records who have been found guilty of similar
                         conduct; and

                  (7)    the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).




                                            —4—
Case 4:13-cr-40033-JPG Document 112 Filed 11/20/20 Page 5 of 6 Page ID #346




       “The judge need not address every factor ‘in checklist fashion, explicitly articulating its

conclusions regarding each one.’ ” See United States v. Kappes, 782 F.3d 828, 845 (7th Cir. 2015)

(quoting United States v. Shannon, 518 F.3d 494, 496 (7th Cir. 2008)). It is enough to “simply

give an adequate statement of reasons, consistent with § 3553(a), for thinking” that a sentence

modification is, or is not, appropriate. See Shannon, 518 F.3d at 496.

           B. The § 3553(a) Factors Weigh Against Compassionate Release

       The Court acknowledges the particular danger posed by the COVID-19 pandemic to

prisoners, who live in close quarters and often cannot practice social distancing. “But the mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release . . . .” United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020). The Bureau of Prisons is in the best position to know which inmates are most

vulnerable to infection and whether they still pose a public-safety risk. And since March 2020,

BOP has released over 7,000 inmates that it has identified as “suitable for home confinement.”

Coronavirus, BOP (last visited Nov. 20, 2020). 2 Although not bound by any BOP determination,

the Court gives BOP some deference in this area “considering [its] statutory role, and its extensive

professional efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597.

       With that in mind, the § 3553(a) factors weigh against a sentence modification here. In a

mere sentence, Kellems states that he “will pose no danger to society if he is granted compassionate

release.” (Def.’s Mot. for Compassionate Release at 3). His criminal history, however, suggests

otherwise. True enough, Kellems’ prior convictions largely revolve around his problems with

addiction—as far as the Court can tell, Kellems was not involved with widespread distribution.

Even so, Kellems has been in and out of custody for decades; there is no indication that he takes



2
       Available at https://www.bop.gov/coronavirus/.


                                                  —5—
Case 4:13-cr-40033-JPG Document 112 Filed 11/20/20 Page 6 of 6 Page ID #347




seriously the impact his behavior has had on his family or his community. Indeed, he was willing

to enlist his own children to fuel his addiction. Even if Kellems’ medical conditions make him

especially vulnerable to COVID-19, the public still has a strong interest in his continued

incarceration to provide rehabilitation, to promote respect for the law, to emphasize the seriousness

of the offense, and to deter further criminal conduct from Kellems and others.

III.   CONCLUSION

       The Court DENIES Defendant Eric L. Kellems’ Motion for Compassionate Release and

GRANTS his counsel’s Motion to Withdraw.

       IT IS SO ORDERED.

Dated: Friday, November 20, 2020
                                                      S/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      UNITED STATES DISTRICT JUDGE




                                              —6—
